      Case: 1:20-cv-02519 Document #: 1 Filed: 04/24/20 Page 1 of 11 PageID #:1




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

PAUL QUARTUCCIO, TOM POLLITT,                                  )
DAVE SHANAHAN, SEAN TOOMEY,                                    )
WILLIAM MATTHIESSEN, ALAN CRAWFORD,                            )
JULIO CESAR HERNANDEZ, JUAN ARANDA,                            )
BLANCA VALENTE, ERIKA CLAROS,                                  )
LETICIA MENDOZA, SARA ROMAN,                                   )
EVENCIA SEGURA, and REYNA AGUILAR                              )
individually and on behalf of all persons similarly situated   )
                                                               ) Case No.
               Plaintiffs,                                     )
                                                               )
THE P.H.I. GROUP, INC. dba EDOC                                )
COMMUNICATIONS, INC., MICHAEL P                                )
FRANK, THOMAS P MEITZLER                                       )
and BRIAN BENDING                                              )
                                                               )
               Defendants.                                     )

                    CLASS AND COLLECTIVE ACTION COMPLAINT

       Plaintiffs Paul Quartuccio, Tom Pollitt, Dave Shanahan, Sean Toomey, William

Matthiessen, Alan Crawford, Julio Cesar Hernandez, Juan Aranda, Blanca Valente, Erika Claros,

Leticia Mendoza, Sara Roman, Evencia Segura and Reyna Aguilar individually and on behalf of

all other persons similarly situated (“Plaintiffs”), through their counsel, The Fish Law Firm, P.C.

and The Law Office of John C. Ireland, and for their Class and Collective Action Complaint against

THE P.H.I. GROUP, INC. d/b/a EDOC COMMUNICATIONS, INC. (Edoc), MICHAEL P

FRANK (“Frank”), THOMAS P. MEITZLER (“Meitzler”) and BRIAN BENDING (“Brian”)

(collectively, Frank, Meitzler, and Bending are referred to collectively as the “Individual

Defendants”) state as follows:




                                                 1
      Case: 1:20-cv-02519 Document #: 1 Filed: 04/24/20 Page 2 of 11 PageID #:2




                                         Nature of the Action

       1.         This is a case about wage theft. The Individual Defendants failed to pay dozens of

 their low wage workers tens of thousands of dollars in wages and accrued benefits earned while

 working for Edoc.

       2.     The Individual Defendants transferred many of eDoc’s core assets to a third party,

 LCP Printing Impressions. Upon information and belief, this was done so that the Individual

 Defendants could secure new positions for themselves and certain family members at LCP

 Printing Impressions.

       3.         Unfortunately, the Individual Defendants failed to pay dozens of their workers for

 the hard work they performed. This has left the Plaintiffs struggling to pay their rent, bills, and

 make basic ends meet. It also failed to pay them for the thousands of dollars owed in accrued

 paid time off.

       4.         As a result, this civil action is brought by the above-named plaintiffs who bring

 their claims for minimum wages and overtime wages under the Fair Labor Standards Act, 29

 U.S.C. § 201 et seq. (“FLSA”) pursuant to 29 U.S.C. § 216(b) and under the Illinois Minimum

 Wage Law (“IMWL”), 820 ILCS § 105/1 et seq, and the Illinois Wage Payment and Collection

 Act (hereinafter “IWPCA”).

                                                Parties

       5.         Plaintiffs are each individuals who worked for Defendant in the state of Illinois and

who were not paid their earned wages. Their opt-in consents are attached hereto as Exhibit 1.

       6.         Defendant Edoc is a printer making advertisement flyers for large national retailers

 such as Dairy Queen, IKEA, and Baird and Warner.



                                                    2
     Case: 1:20-cv-02519 Document #: 1 Filed: 04/24/20 Page 3 of 11 PageID #:3




      7.     Defendant Frank is an equity owner of Edoc. He served as its President and Chief

Executive Officer and ran its day to day operations. Upon information and belief, he was also an

owner of the building that housed Edoc.

      8.     Defendant Meitzler is an equity owner of Edoc. He held himself out to employees

as being one of Edoc’s “Partners” and served as its Executive Vice President of Sales. Upon

information and belief, he was also an owner of the building that housed Edoc.

      9.      Defendant Bending is an equity owner of Edoc. He held himself out to Edoc’s

employees as a “Partner” and served as Edoc’s Executive Vice President of New Business. He

also is a corporate officer, serving as Edoc’s corporate Secretary. Upon information and belief,

he was also an owner of the building that housed Edoc.

      10.        The Individual Defendants are owners, business partners, and/or managerial

employees of Edoc and are named individually and in his official capacity as an “employer” as

defined under the wage laws at issue in this Complaint.

                                       Factual Allegations

      11.   On April 3, 2020, the Individual Defendants sent a letter to the Plaintiffs telling them

that they would not be paid. (Exhibit 2) The April 3, 2020 stated in part that:




      12.    While claiming “deep sorrow” the Individual Defendants were in actuality benefiting

themselves at the Plaintiffs’ expense. Just four days after claiming “deep sorrow” for stiffing

their low-income workers, LCP Printing Impressions issued a press release (Exhibit 3) that

eDoc’s customer assets had been transferred to it:


                                                3
     Case: 1:20-cv-02519 Document #: 1 Filed: 04/24/20 Page 4 of 11 PageID #:4




      13.      Each of the Individual Defendants caused eDoc not to pay the Plaintiff in an effort

to benefit themselves and/or members of their family. Specifically, instead of paying their low

wage workers (the Plaintiffs here), upon information and belief the Individual Defendants caused

eDocs customer account assets to be transferred to LCP Printing Impressions. Upon information

and belief, this was done to help secure employment for the Individual Defendants. In addition,

upon information and belief, some of the Individual Defendants were also able to secure

employment for members of their family.

      14.      The Individual Defendants, therefore, conspired to allow eDoc assets to be

transferred to LCP to secure future benefits to themselves.

      15.     Defendant Edoc is an enterprise engaged in commerce or in the production of goods

for commerce within the meaning of Section 203(s)(1)(A) of the FLSA.

      16.     During the last three years, Defendant Edoc’s annual gross volume of sales made

or business done has exceeded $500,000, exclusive of excise tax.

      17.     Defendants are the Plaintiffs’ “employer” as that term is defined by the FLSA. 29

U.S.C. § 203(d).

      18.     Defendants are the Plaintiffs’ “employer” as defined by the IMWL. 820 ILCS

105/3(c)



                                               4
     Case: 1:20-cv-02519 Document #: 1 Filed: 04/24/20 Page 5 of 11 PageID #:5




        19.    Plaintiffs were Defendants’ “employees” as that term is defined by the FLSA. 29

U.S.C. §203(e)(1)

        20.    Plaintiffs were Defendants’ “employees” as that term is defined by the IMWL. 820

ILCS 105/3(d).

        21.    Subject matter jurisdiction is conferred on this Court by Title 28 U.S.C. § 1337 and

by 29 U.S.C. § 216(b).

        22.    Venue is proper in this Judicial District as all of the events arising out of this case

arose in this Judicial District.

        23.    Plaintiffs worked for Defendants within the past three years.

        24.    Plaintiffs worked for two full weeks and had earned wages for those two weeks of

work.

        25.    On March 27, 2020 Defendants announced that it was stopping operations.

        26.    Defendants subsequently failed to make payroll payments for the Plaintiffs despite

promises to do so.

        27.    Defendants did not pay Plaintiffs any wages, minimum, overtime or wages that it

had agreed to pay pursuant to IWPCA Agreements; in other words it failed to pay Plaintiffs their

final pay.

        28.    Plaintiffs performed job responsibilities for Defendants in the State of Illinois.



                        COUNT I - FAIR LABOR STANDARDS ACT
                                  (Plaintiffs Individually
                               Pursuant to 29 U.S.C. §216)

        29.    The Plaintiffs re-alleges and incorporates the preceding paragraphs.

        30.    As the Plaintiffs were not paid at all, they were not paid their minimum wages.



                                                 5
      Case: 1:20-cv-02519 Document #: 1 Filed: 04/24/20 Page 6 of 11 PageID #:6




       31.     Under the FLSA, Plaintiffs were entitled to be paid at the overtime rate by

 Defendants for each hour worked in excess of 40 hours each work week at one and one-half times

 their regular rate of pay.

       32.     The proper overtime rate is computed by multiplying 1.5 times an employee’s

 regular hourly rate.

       33.     Due to Defendants’ violations of the FLSA is entitled to recover from Defendants

 their unpaid compensation, liquidated damages, reasonable attorney’s fees, and the costs of this

 action, pursuant to 29 U.S.C.§216(b).

       34.     Plaintiffs are also due Minimum Wages for all hours worked.

       WHEREFORE, the Plaintiffs requests the following relief, individually and on behalf of

similarly situated employees:

       A.      A declaratory judgement that Defendant violated the overtime wage provision of

               the FLSA as to the Plaintiff;

       B.      A declaratory judgment that Defendant’s violations of the FLSA was willful;

       B.      Unpaid overtime compensation;

       B.      An additional amount equal as liquidated damages;

       C.      Prejudgment interest;

       D.      Reasonable attorneys’ fees, and costs and disbursements of this action, pursuant to

               29 U.S.C. § 216(b); and

       E.      Such other and further relief as this Court deems appropriate and just.

                        COUNT II - ILLINOIS MINIMUM WAGE LAW
                             (Pursuant to Fed. R. Civ. Pro 23)

       35.      The Plaintiffs re-alleges and incorporates the preceding paragraphs




                                                6
     Case: 1:20-cv-02519 Document #: 1 Filed: 04/24/20 Page 7 of 11 PageID #:7




      36.        This count arises from Defendant’s violation of the overtime and minimum wage

compensation provisions of the IMWL, 820 ILCS § 105/1 et seq.


      37.        Under the IMWL, Defendant was and remains obligated to compensate Plaintiff for

all hours worked in excess of 40 hours in any individual work week. Overtime compensation

must be paid at a rate of not less than one and one-half times the regular rate of pay.


      38.        By failing to pay overtime compensation due to Plaintiffs, Defendants willfully,

knowingly and/or recklessly violated the IMWL which requires overtime compensation of one

and one-half times the regular rate to be paid.


      39.        As a result of Defendant’s policy and practice of withholding overtime

compensation, Plaintiffs have been damaged in that they have not received wages due to them

pursuant to the IMWL.


      40.    Plaintiffs are also due Minimum Wages for all hours worked.


      WHEREFORE, Plaintiffs request the following relief individually:

      A.         A Declaratory Judgement that Defendant violated the minimum wage provisions of

      the IMWL as to the Plaintiffs;

      B.                A declaratory judgement that Defendant’s violations of the IMWL were

      willful;

      C.                Unpaid overtime compensation;

      D.         A judgment of punitive damages, including statutory interest of 5% per month, as

      provided by IMWL;

      E.         A judgement of reasonable attorney’s fees and costs incurred in filing this action;

      and

                                                  7
     Case: 1:20-cv-02519 Document #: 1 Filed: 04/24/20 Page 8 of 11 PageID #:8




       F.              Such other and further relief as this Court deems appropriate and just.

                               THIRDCLAIM FOR RELIEF
                             Cass Action claims for wages and benefits due
                                              Under the
                       Illinois Wage Payment and Collection Act ( the IWPCA)



       41. Plaintiffs reallege and incorporate by reference all the paragraphs in this complaint, as

if fully set forth herein.


       42. This cause of action arises out of employment contracts and/or IWPCA Agreements,

written and oral, such as Defendants promises to pay agreed-to salary and/or commissions and/or

agreed-to rate of pay for all hours worked.


       43.    Plaintiffs were not paid their accrued vacation at the time of separation.


       44.    Plaintiffs worked for and were employed by Defendants.


       45.     Plaintiffs were hired and employed under an oral and/or written Agreement.


       46.      Defendants failed to pay owed wages/pay and benefits as alleged in this complaint.


       47.      For public policy reasons, ‘an employee shall receive all benefits upon leaving

his/her employer’.


       48.      The Illinois Wage Act 820 ILCS 115/1 et seq. (West 2002), section 5 states “Every

Employer shall pay the final compensation of separated employees in full, at the time of

separation, if possible, but in no case later than the next regularly scheduled payday for such

employee.”




                                                 8
      Case: 1:20-cv-02519 Document #: 1 Filed: 04/24/20 Page 9 of 11 PageID #:9




       49.        Plaintiffs was under the control and direction of Individual Defendants and

 Corporate Defendant and/or its agents during the period of the Plaintiffs’ employment under his

 contracts of service and in fact.


       50.        Plaintiffs were not independent contractors.


       51.         Plaintiffs’ employment was in the usual course of business for which such service

 is performed.


       52.         Plaintiffs did not have a proprietary interest in the Defendants.


       53.         The Defendants’ are “employers” under the terms of the IWPCA section


       54.         In accordance with IWPCA, an employer is also defined as: “any officer of a

 corporation or agents of an employer who knowingly permit such employer to violate the

 provisions of this Act shall be deemed to be the employers of the employees of the corporation”,

 therefore Individual Defendant is an employer under the definition of employer in the IWPCA,

 because Individual Defendants knowingly permitted and directed the violation of the Act

 (IWPCA).




WHEREFORE, Plaintiff respectfully request that this Honorable

Court enter judgment in his favor as follows:



       A.        Unpaid wages and liquidated damages pursuant to IWPCA and the supporting
Illinois Department of Labor regulations;

       B.        Liquidated damages in accordance with the IWPCA.
       C.        Unpaid salary, and/or regular wages, and overtime wages pursuant to the IWPCA;


                                                  9
    Case: 1:20-cv-02519 Document #: 1 Filed: 04/24/20 Page 10 of 11 PageID #:10




       D.      Consequential damages;

       E.      An injunction requiring Defendants to pay all statutorily-required wages pursuant
to Illinois Law;

       F.      Additional compensation/penalty due to the Plaintiffs in accordance with Section
14(b) of the IWPCA in the amount of 2% per month;
       G.      Issuance of a Declaratory Judgment that the practices complained of in this
Complaint are unlawful under Illinois Law, 820 ILCS 105/1 et seq and supporting Illinois
Department of Labor regulations;

       H.      Attorneys’ fees in accordance with the IWPCA;

       I.      and costs of this action; and

       J.      Such other relief as this Court shall deem just and proper

                                 DEMAND FOR JURY TRIAL

       Plaintiffs demand a trial by jury on all questions of fact raised by this Complaint, including

FLSA claims.

Dated: April 24, 2020                                Respectfully Submitted,

                                                     By: /s/ David Fish
                                                     One of the Attorneys for the Plaintiffs
David J. Fish
John Kunze
THE FISH LAW FIRM P.C.
200 E 5th Ave Suite 123
Naperville, IL 60563
docketing@fishlawfirm.com


John C. Ireland
Attorney for the Plaintiff
The Law Office Of John C. Ireland
636 Spruce St.
South Elgin IL
60177
630-464-9675 Facsimile 630-206-0889
attorneyireland@gmail.com


                                                10
    Case: 1:20-cv-02519 Document #: 1 Filed: 04/24/20 Page 11 of 11 PageID #:11




                          NOTICE OF LIEN AND ASSIGNMENT

        Please be advised that we claim a lien upon any recovery herein for 40% or such amounts
as a court awards. All rights relating to attorney fees have been assigned to counsel.



Dated: April 24, 2020                              Respectfully Submitted,

                                                   By: /s/ David Fish
                                                   One of the Attorneys for the Plaintiffs
David J. Fish
John Kunze
THE FISH LAW FIRM P.C.
200 E 5th Ave Suite 123
Naperville, IL 60563
(630)355-7590
docketing@fishlawfirm.com


John C. Ireland
Attorney for the Plaintiffs
The Law Office Of John C. Ireland
636 Spruce St.
South Elgin IL
60177
attorneyireland@gmail.com




                                              11
